Citation Nr: 0726230	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine, prior to September 25, 2003.

3.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine, from September 25, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and August 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In the February 2004 
rating decision, a 20 percent disability rating was granted 
for the veteran's degenerative disc disease of the 
lumbosacral spine effective on September 25, 2003.  Then in 
August 2005, the RO granted service connection for PTSD and 
assigned a 30 percent disability rating effective on December 
23, 2003.  

In January 2006, the veteran testified at a RO hearing; a 
copy of the hearing transcript is associated with the claims 
file.

A temporary evaluation of 100 percent was assigned for the 
veteran's PTSD effective on June 28, 2006 due to 
hospitalization over 21 days.  This PTSD disability rating 
was restored to 30 percent effective on September 1, 2006.

The Board notes that, since the veteran has been awarded a 70 
percent rating for his PTSD in the following decision, the RO 
must now consider whether the veteran is entitled to a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability.  This matter is 
referred to the RO for appropriate action.

A motion to advance this case on the docket, due to the 
appellant's serious illness was received by the Board in 
August 2007.  This motion was granted by the Board in the 
same month.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The issue of increased ratings for the veteran's degenerative 
disc disease of the lumbosacral spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; increased isolation; near-
continuous depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships 
and a current Global Assessment of Functioning (GAF) score of 
48.

2.  There is no medical evidence of total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a 70 percent initial disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters, dated in November 2003 and 
November 2005, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the letters 
informed the appellant of what evidence was needed to 
establish an increased rating, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claims.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
higher disability rating was granted on appeal.  Since the 
veteran's increased rating claim for PTSD is being granted, 
the RO will assign an effective date at the time the Board's 
decision is implemented.  Significantly, the veteran retains 
the right to appeal any effective dates assigned by the RO.  

The Board finds that the evidence of record -- service 
medical records, VA treatment records, social security 
records, and lay statements -- is adequate for determining 
whether the criteria for an initial rating in excess of 30 
percent for PTSD have been met.  The claims file contains the 
veteran's VA treatment records and lay statements in support 
of his claim.  Further, in February 2003 and April 2005, the 
veteran was evaluated by a VA specialist for his PTSD.  Given 
the above, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue addressed in this decision and that VA 
has satisfied, to the extent possible, the duty to assist.  
It follows that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the initial disability rating 
assigned for his PTSD should be increased to reflect more 
accurately the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006).  
Because the present appeal arises from an initial rating 
decision, which established service connection and assigned 
an initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Currently, the veteran's PTSD is rated as 30 percent 
disabling.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 
30 percent evaluation is assigned if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, pain attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss.

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment , with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A maximum of 100 percent evaluation is assigned for total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

At the aforementioned hearing, the veteran testified to 
symptoms of depression, sleep difficulties, and irritability.  
VA treatment records show PTSD counseling and treatment 
between February 2003 and August 2006.  The medical evidence 
demonstrates and corroborates with the veteran's reported 
symptoms.  

VA treatment records and examination reports reflect GAF 
scores ranging from 48 to 70.  The Court has held that GAF 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

In February 2003, the veteran was afforded a VA PTSD 
examination, where he reported depression, irritation, 
problems with concentration, poor sleep, nightmares, and 
diminished interest in social activities.  The veteran denied 
any suicidal and homicidal ideations.  The VA examiner found 
that the veteran was oriented to time, place, person, and 
situation.  His affect was depressed.  A GAF score of 70 was 
assigned.  Subsequently, the veteran continued to receive 
treatment for his PTSD between 2003 and 2005, where his GAF 
scores ranged from 59 to 70.

In May 2005, the veteran underwent another VA PTSD 
examination, where he reported increased isolation, 
irritability, depression, sleep difficulty, hyperarousal, and 
flashbacks.  The veteran lived with his wife and attend 
church on Sundays, but denied any other recreational 
activities.  Upon examination, the veteran was alert and well 
oriented times three.  His mood was subdued, but with 
restricted and somewhat anxious affect.  The VA examiner 
found that the veteran's speech and thought process were 
normal with no homicidal or suicidal ideation.  After 
reviewing the veteran's medical history, the VA examiner 
opined that the veteran was severely impaired in both social 
and occupational areas as a result to both his mental and 
physical disabilities.  A GAF of 50 was assigned based on the 
severe level of symptoms.  

Subsequently, the veteran was hospitalized for his PTSD 
between July 2005 and September 2005 and again between June 
2006 and August 2006.  Treatment records show that the 
veteran reported suicidal ideation in July and September 
2005.  He also reported vague hallucinations in May 2006.  
After his hospitalization in August 2006, the veteran was 
assigned a GAF of 48 and was found to be severely impaired 
relating to his symptoms.  

Resolving the doubt in the veteran's favor, a review of the 
evidence reveals that overall, the degree of social and 
occupational impairment caused by the veteran's PTSD symptoms 
approximates the criteria for a 70 percent rating.  The 
veteran reported hopelessness, suicidal ideation, and violent 
impulses.  Taking into account the previous examinations and 
the veteran's testimony and his volatile mood and affect, the 
veteran's PTSD is manifested by social and occupational 
impairments due to near-continuous depression; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); hyper-vigilance and avoidance resulting in 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Given the above analysis 
and evidence, the Board concludes that the veteran's PTSD 
more closely approximates a 70 percent disability rating.  
38 C.F.R. § 4.7.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, memory loss for name of close relatives, own 
occupation, or own name.  Psychiatric examinations primarily 
show that the veteran was alert and oriented, with organized 
or cogent thought process.  He did not display grossly 
inappropriate behavior.  The medical evidence of record also 
indicates that he has adequate memory and there is no 
indication that he was unable to perform activities of daily 
living, including maintenance of minimal personal hygiene.  
Therefore, the Board concludes that the veteran's PTSD does 
not meet the criteria for a 100 percent schedular evaluation.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated under 
the assigned 70 percent rating at any time during the period 
of this initial evaluation.

The Board also has considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although the veteran is unemployed and is receiving social 
security disability benefits, these benefits were granted in 
consideration of his mental and physical disabilities.  In 
the present appeal, the veteran's occupational and social 
impairments are adequately addressed under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial disability rating of 70 percent for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The issue regarding entitlement to a higher disability rating 
for degenerative disc disease of the lumbosacral spine must 
be remanded to comply with VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  

As previously noted, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if an increased rating is 
granted on appeal.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

The veteran's service-connected low back disability is rated 
under Diagnostic Codes 5295 (2002) and 5243 (2006).  Prior to 
September 25, 2003, his degenerative disc disease of the 
lumbosacral spine is rated as 10 percent disabling.  On and 
after September 25, 2003, the veteran's degenerative disc 
disease of the lumbosacral spine is rated as 20 percent 
disabling.  

The Board notes that since the veteran's claim for an 
increased rating was filed in November 2002, prior to 
September 26, 2003, his claim for an increase in disability 
rating may be rated under rating criteria in effect prior to 
that date.  The schedular criteria for rating disorders of 
the spine changed during the period in question.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 
27, 2003); 69 Fed. Reg. 32,449.01 (June 10, 2004) (codified 
at 38 C.F.R. § 4.71a (2005)) ("current" regulations).  
Therefore, the veteran's increased rating claim must be 
analyzed under both sets of criteria.  VAOPGCPREC 7-2003.  
But the current schedular criteria cannot be applied prior to 
their effective date of September 26, 2003.  

VA treatment records contain a Magnetic Resonance Imaging 
(MRI) report dated in August 2003 showing abnormal results at 
L4-L5 and L5-S1.  At L5-S1 there was mild posterior 
protrusion of the disc due to disc herniation.  In December 
2003, the veteran was afforded a VA spine examination, where 
the examiner found degenerative disc disease of the lumbar 
spine and degenerative arthritis with radicular pain 
radiating into both legs.  In February and April 2004, the 
veteran complained of mild paraspinal spasms.  Then a 
discogram was performed in June 2005 showing complete 
degeneration with extravasation of contrast material at the 
L4-L5 and L5-S1 discs.  

In December 2005, the veteran was treated for severe pain 
that radiated down the posterior aspect of the left leg.  On 
examination, there was pain in the lower portion of the back 
that radiated down the legs.  The veteran was unable to do 
straight leg raise and had pain on flexion and extension of 
the legs.  Again, in January 2006, the veteran complained of 
pain to his lower extremities.  His lower extremities were 
found to have weakness with positive straight leg raises.  
There was a sluggish knee jerk reflex of 3/5.  VA treatment 
records also contain a diagnosis of interverebral disk 
displacement.

The Board also notes that, in May 2005, the veteran underwent 
a VA spine examination, where the VA examiner opined that his 
back disability preclude him from being involved in any 
meaningful occupation that required standing, climbing, 
bending, and stooping.  

On remand, a VA neurological examination, by the appropriate 
specialist, should be scheduled to determine the severity and 
extent of the veteran's lumbosacral spine disability, to 
include any nerve impairments such as radiculopathy.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  The 
examiner should also be asked to indicate whether the veteran 
has intervertebral disc syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire claims 
file and ensure for the remaining issues 
on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the AOJ 
must send the veteran a corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date, if increases 
ratings are granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should make arrangements for 
the veteran to be afforded a neurological 
examination, by the appropriate VA 
specialist, to assess the nature and 
severity of the veteran's neurological 
impairment related to his service-
connected lumbosacral spine disability in 
accordance with the latest AMIE work 
sheet for rating disorders of the spine 
and intervertebral disc syndrome.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand, and treatment records must be 
made available to the examiner for review 
of the pertinent evidence in connection 
with the examination, and the report 
should so indicate.  

The examiner should be provided with 
copies of the old and new rating criteria 
for spinal disorders to assist in 
preparing a report addressing the nature 
and extent of the veteran's service-
connected lumbosacral spine disability.  
If the veteran is determined to have 
intervertebral disc syndrome due to his 
service-connected lumbosacral spine 
disability, the examiner should discuss 
the combined (total) duration of 
incapacitating episodes, measured in 
weeks of incapacitation (requiring bed 
rest prescribed by a physician and 
treatment by a physician) per year, as 
well as comment on any related chronic 
orthopedic or neurological 
manifestations.  

Further, the neurological examiner should 
report any neurological symptoms, such 
as, radiculopathy, paraplegia, paresis, 
found on examination.  If radiculopathy 
of the lower extremities is found, the 
examiner should categorize the veteran's 
nerve impairment as either: complete 
paralysis or incomplete paralysis.  If 
the veteran has an incomplete paralysis, 
the examiner should further describe 
whether the incomplete paralysis is mild, 
moderate, moderately severe, or severe.  

Lastly, the examiner should offer an 
opinion as to whether the veteran's 
lumbosacral spine disability is 
manifested by persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the disease disc.

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  
If any requested medical opinion cannot 
be given, the examiner should state the 
reason why.

3.  After completion of the above, the 
AOJ should readjudicate the 
appellant's claim for an increased rating 
for his service-connected low back 
disability.  In readjudicating the claim 
for staged ratings, the AOJ must 
specifically consider the former and 
current rating criteria.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


